Phipps, Judge.
In Dickerson v. Guest Svcs. Co. of Va.,1 we affirmed the trial court’s grant of summary judgment to defendants Guest Services Company of Virginia, Six Flags Over Georgia, LLC, and Six Flags Over Georgia II, L.P., in a negligence action filed by Virginia Dickerson. In Dickerson v. Guest Svcs. Co. of Va.,2 the Supreme Court of Georgia reversed our decision and held that the grant of summary judgment was improper. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.

Judgment reversed.


Smith, P. J., and Ruffin, J., concur.


 281 Ga. App. 387 (636 SE2d 44) (2006).


 282 Ga. 771 (653 SE2d 699) (2007).